Zoho Sign Document ID: -NZUMR1RIHPHR-B1A7EMIDJXKJZNPR0XJTDV8H_O5LM
                       91AUNNQFKQYEKEY-HJ9O9SABEBYZV4UJTKDRPTRMXTK
                       RVE_QQ6BZVCBXIKPF7GJ3LCB2CIHJDX-FXWSF8-CX0Q
                       YNSBN8_1OJMZTVAK8BYHWJGCO3UQLU6D4ZZ4BQDDLM0
                        Case 6:19-cv-00060-JRH-CLR Document 17 Filed 04/16/21 Page 1 of 1
    2AO 154 (10/03) Substitution of Attorney


                                               UNITED STATES DISTRICT COURT
                           SOUTHERN                                 District of                                        GEORGIA


                        GINO PHARMS                                              CONSENT ORDER GRANTING
                                                  Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                                 V.
            NATIONAL CREDIT SYSTEMS, INC.,                                       CASE NUMBER: 6:19-cv-00060-JRH-CLR
                                                Defendant (s),

               Notice is hereby given that, subject to approval by the court, Plaintiff Gino Pharms                                             substitutes
                                                                                                              (Party (s) Name)

    Daniel M. Brennan                                                            , State Bar No. 271142                             as counsel of record in
                                (Name of New Attorney)

    place of      Scot Groghan and Matthew Landreau                                                                                                           .
                                                              (Name of Attorney (s) Withdrawing Appearance)



    Contact information for new counsel is as follows:
               Firm Name:                 Credit Repair Lawyers of America

               Address:                   22142 West Nine Mile Road Southfield, MI 48033

               Telephone:                 (404) 591-6680                                 Facsimile
               E-Mail (Optional):         daniel@crlam.com


    I consent to the above substitution.
    Date:                 Apr 09 2021
                                                                                                                   (Signature of Party (s))

    I consent to being substituted.
    Date:                 Apr 09 2021
                                                                                                          (Signature of Former Attorney (s))

    I consent to the above substitution.
    Date:                  Apr 08 2021
                                                                                                                (Signature of New Attorney)



    The substitution of attorney is hereby approved and so ORDERED.


    Date:
                                                                                                                           Judge

    [Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]




               Print                       Save As...                Export as FDF                Retrieve FDF File                            Reset
